DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muraki et al. (US Pat. App. Pub. No. 2010/0053843).
With respect to claim 1, Muraki discloses a ceramic electronic component comprising: a multilayer chip (FIG. 1, element 5 and paragraph [0027]) having a substantially rectangular parallelepiped shape (see FIG. 1) and including dielectric layers and internal electrode layers that are alternately stacked (see FIG. 1, elements 2 and 3/4 and paragraph [0027]), the dielectric layers being mainly composed of ceramic (see paragraph [0027]), the internal electrode layers being alternately exposed to two edge faces of the multilayer chip opposite to each other (see FIG. 1 and paragraph [0028]); and a pair of external electrodes respectively formed on the two edge faces (see FIG. 1, elements 6 and 7 and paragraph [0028]), wherein an average crystal grain size of the ceramic in a cross section is 200 nm or less in a dielectric portion that is in contact with one of the external electrodes (see 
With respect to claim 3, Muraki implicitly discloses that the dielectric portion is in an end margin where first internal electrode layers of the internal electrode layers face each other with no second internal electrode layer interposed therebetween, the first internal electrode layers being exposed to a first edge face of the two edge faces, the second internal electrode layer being exposed to a second edge face different from the first edge face of the two edge faces.  Muraki implicitly discloses that the grain size and CV value for the ceramic would be consistent throughout the ceramic body, including at a region in contact with one of the external electrodes and having a width of 5 µm from said one of the external electrodes, as there is no indication within the reference that the average grain size differs within the body.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Muraki et al. (US Pat. App. Pub. No. 2010/0053843) in view of Konishi et al. (US Pat. App. Pub. No. 2013/0342957).
With respect to claim 2, Muraki fails to teach that each of the internal electrode layers has a thickness of 0.45 µm or less.
Konishi, on the other hand, teaches that each of the internal electrode layers has a thickness of 0.45 µm or less.  See paragraph [0030].  Konishi notes that such an arrangement is a design 
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Muraki, as taught by Konishi, to create smaller, thinner electronic components.
Claims 4, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Muraki et al. (US Pat. App. Pub. No. 2010/0053843) in view of Arai et al. (US Pat. App. Pub. No. 2019/0138704).
With respect to claim 4, Muraki fails to teach that each of the external electrodes has a structure in which a plated layer is formed on a base layer, and wherein the base layer has a thickness of 12.5 µm or less.
Arai, on the other hand, teaches an external electrode having a plated layer formed on a base layer, wherein the base layer has a thickness of 12.5 µm or less.  See paragraph [0016].  Such an arrangement results in appropriate external connections for the internal electrodes, while achieving good high frequency characteristics.  See paragraph [0016].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Muraki, as taught by Arai, in order to provide appropriate external connections for the internal electrodes, while achieving good high frequency characteristics.
With respect to claim 5, the combined teachings of Muraki and Arai teach the formation of a base layer, and as such, are considered to teach that that the base layer is a sputtering film or a chemical-vapor-deposited film.  The limitation of claim 5 is a product-by-process limitation, and as such, only the final structure is granted patentable weight, not the process by which the final structure is formed.  See MPEP 2113.  
With respect to claim 8, Muraki teaches a method of manufacturing a ceramic electronic component, the method comprising: alternately stacking green sheets for dielectric layers and conductive pastes for internal electrode layers so that the internal electrode layers are alternately 
Muraki fails to explicitly teach forming a pair of external electrodes respectively on two edge faces of the multilayer chip, only showing that they exist in the final product (see FIG. 1).
Arai, on the other hand, teaches forming a pair of external electrodes respectively on two edge faces of the multilayer chip.  See paragraph [0017], noting that the external electrodes can be formed by baking the external electrode to a previously fired ceramic chip.  Such an arrangement results in control of the sintering temperature and adhesive force of the base conductive layer.  See paragraph [0018].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Muraki, as taught by Arai, in order to control the sintering temperature and adhesive force of the base conductive layer.  
With respect to claim 9, Muraki teaches a method of manufacturing a ceramic electronic component, the method comprising: alternately stacking green sheets for dielectric layers and first conductive pastes for internal electrode layers so that the internal electrode layers are alternately exposed to two edge faces opposite to each other so as to form a ceramic multilayer structure having a substantially rectangular parallelepiped shape (see paragraph [0034] and FIG. 1); and firing the ceramic multilayer structure to form a multilayer chip from the ceramic multilayer structure (see paragraph [0039]), wherein the firing includes adjusting a firing condition (see paragraph [0039]) so that an average crystal grain size of ceramic, which is a main component of the dielectric layers, in a cross section becomes 200 nm or less in a dielectric portion that is in contact with at least one of the external electrodes (see paragraph [0044], Table 1, Sample 4, noting an average grain size of 170 nm), and a CV value of a grain size distribution of crystal grains of the ceramic in the cross section becomes less than 38% in the dielectric portion (see paragraph [0044], Sample 4, citing a standard deviation of .04, meaning the CV is .04/.17 = .23 or 23%), the dielectric portion being defined as a region made of the ceramic in the multilayer chip that is in contact with the one of the external electrodes and that has a width of 5 µm from said one of the external electrodes (Muraki implicitly discloses that the grain size and CV value for the ceramic would be consistent throughout the ceramic body, including at a region in contact with one of the external electrodes and having a width of 5 µm from said one of the external electrodes, as there is no indication within the reference that the average grain size differs within the body).
Muraki fails to explicitly teach disposing a second conductive paste for an external electrode on each of two edge faces of the ceramic multilayer structure; and then firing the second conductive pastes together with the ceramic multilayer structure to form a multilayer chip from the ceramic multilayer structure and form a pair of external electrodes from the second conductive pastes, instead, only showing that they exist in the final product (see FIG. 1).
Arai, on the other hand, teaches disposing a second conductive paste for an external electrode on each of two edge faces of the ceramic multilayer structure; and then firing the second conductive pastes together with the ceramic multilayer structure to form a multilayer chip from the ceramic multilayer structure and form a pair of external electrodes from the second conductive pastes.  See paragraph [0017], noting that the external electrodes can be formed by firing the external electrode simultaneously with a ceramic chip.  Such an arrangement results in control of the sintering properties of the base conductive layer.  See paragraph [0018].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Muraki, as taught by Arai, in order to control the sintering properties of the base conductive layer.  
Claim 6 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Muraki et al. (US Pat. App. Pub. No. 2010/0053843) in view of Park et al. (US Pat. App. Pub. No. 2019/0131075).
With respect to claim 6, Muraki fails to teach that a pore is formed inside the crystal grain, and a ratio of a cross-section area of the pore to a cross-section area of the crystal grain of the ceramic is 2% or greater and 10% or less in a cross-section of each of the dielectric layers.
Park, on the other hand, teaches that a pore is formed inside the crystal grain, and a ratio of a cross-section area of the pore to a cross-section area of the crystal grain of the ceramic is 2% or greater and 10% or less in a cross-section of each of the dielectric layers.  See paragraphs [0075]-[0079].  Such 
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Muraki, as taught by Park, in order to provide a dielectric layer thickness which can be significantly decreased while enhancing capacitance.
With respect to claim 7, the combined teachings of Muraki and Park teach that the dielectric layers have thicknesses of 0.5 µm or less.  See Park, paragraph [0078].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848